Robinson, J.,
delivered the opinion of the Court.
The Act of 1876, chap. 262, sec. 1, provides that all hills of lading, warehouse, elevator, or storage receipts, for goods and chattels of any kind stored or deposited, or acknowledged to he stored or deposited for any purpose in any warehouse, elevator or other place of storage or deposit in this State, “shall be and they are hereby constituted and declared to he negotiable instruments and securities, (unless it he provided in express terms to the contrary on the face thereof,) in the same sense as hills of exchange and promissory notes, and full and complete title to the property in said instruments mentioned or described, and all rights and remedies incident to such title, or arising under or derivable from the said instruments, shall enure to and be vested in each and every hona fide holder thereof for value, altogether unaffected hy any rights or equities whatsoever of or between the original or any other prior holders of or parties to the same, of which such bona fide holder for value shall not have had actual notice at the time he became such.”
*68Sec. 6 provides that no person issuing such instruments shall part with, deliver or remove, or permit to he delivered or removed, the goods and chattels named or described in such instruments or any part thereof, except to-the holder of the same, or upon his order, and upon the presentation of the receipt thus issued, etc.
The section further provides that any one violating the provisions of this Act, shall be guilty of a misdemeanor, etc.
The indictment charges the traverser with having wilfully and unlawfully delivered to certain persons therein named goods and chattels for which he had issued to E. B. Mallory & Co., the following receipt:
“No. Woodwardsville, Md., Nov. 2nd, 1883.
Received on storage, in my canning house, from E. B.. Mallory & Co., seventeen hundred and twenty cases 3X tomatoes, my own packing. Deliverable to order of E. B. Mallory & Co., only on production of this receipt, properly endorsed. 188 — . A. S. Bryant & Bro.”
The receipt does not on its face purport to be a warehouse receipt, nor does the indictment charge that the parties issuing the same were engaged in the business-of a warehouseman, or that they kept a place for the: storage of goods. It is nothing more or less, than a receipt, issued by a firm engaged in the business of canning vegetables, for goods of their own canning, and which were to remain in their possession, subject to the, order of Mallory & Co. And the question is whether such a receipt comes within the operation of the Act of 1816?
The language of the Act is “bills of lading,” “warehouse,” “elevator” and “storage receipts.” These instruments were well known to commercial men, and the rights of parties well defined by law before the passage of this Act. Goods and chattels in the hands of the carrier were incapable of being actually delivered during the transit, and after they arrived at the place of delivery, it might be to *69the interest and convenience of the owner, that they should he stored to await a future sale. Hence for the purpose of facilitating business transactions, the law recognized Mils of lading, warehouse, elevator and storage receipts, as the symbols of the property represented by them, by •the delivery or indorsement of which, the title to the property was transferred to the holder. They stood in the place of the property, and operated as a constructive or symbolical delivery of the property itself. They were in a certain sense quasi negotiable, that is to say, negotiable so far as to pass title to the transferree, but they were not negotiable in the same manner as bills of exchange and promissory notes. Accordingly in the Balto. & Ohio R. R. Co. vs. Wilkens, 44 Md., 26, where suit was brought against the defendant corporation, on a bill of lading fraudulently issued by one of its agents, the Court said:
“The law in fact regards none of these instruments as negotiable, in the same sense in which a bill of exchange, •or a promissory note is so. They stand in the place of the goods they represent, and delivery or endorsement of them transfers the right of property in the goods.” This decision was made in the early part of the year 1876, and immediately thereafter, the Act of 1876 was passed by the Legislature, then in session.
The Act is entitled, “ An Act to promote the security of commercial transactions by regulating the issue, negotiability and transfer of bills of lading, storage receipts, and like commercial instruments, by defining the rights of the holders thereof, and by preventing and punishing improper dealings with the same, or with the goods covered thereby.”
The Legislature was dealing with bills of lading, storage receipts, and other like commercial instruments — instruments at that time well known to the commercial law, but which were negotiable only so far as to pass title to the property. It was such instruments as these, that the Act *70declared should he negotiable “in the same sense as bills of exchange and promissory notes,” and that full and complete title to the property mentioned in such instruments, “ should enure to and he vested in each and every bona fide holder.”
It is clear then, both from the language of the Act itself,, and the purposes for which it was passed, that the Legislature never meant to declare that a mere receipt, issued by one engaged in the canning business, for goods canned by him, and which were to remain in his possession, subject to the order of the purchaser, should pass title to the goods as against all other persons, and should also he negotiable in the same sense as hills of exchange and promissory notes. Nor do we see any reason either of' public or private interest, why the Act should he so construed by implication. Persons engaged in the canning business have the same right to make sales of goods canned by them by delivery, or by the endorsement of bills-of lading, warehouse, or storage receipts, as persons engaged in any other business. And if the Act of 18T6 is to he construed as embracing receipts issued by them for goods-of their own canning, and which are to remain in their possession, upon the same grounds it must he construed, to-extend to receipts issued by all other persons, — to the farmer, for wheat in his barn, and to the manufacturer, for goods in his factory. Such a construction, would in a measure repeal the well settled law of this State, which declares,, that no sale of personal property of which the vender remains in possession, shall he valid except as between the parties, unless by a hill of sale or mortgage duly executed and recorded; and would destroy the safeguards, which the law has wisely thrown around the sales of personal property, for the protection of purchasers and creditors* No Act ought to he construed as making so sweeping an innovation, unless the intention of the Legislature is. expressed in plain and unambiguous terms. The cases-*71relied on by tbe appellant, do not support its contention. Greenbaum Bros. & Co. vs. Megibben, 10 Bush, Ky., 419; Cochran & Fulton vs. Ripy, Hardie & Co., &c., 13 Bush, 495; Bradwell vs. Howard, et al., 77 Ill., 305; Price vs. The Wisconsin Marine and Fire Insurance Co., 43 Wis., 267; Merchants & Manufacturers Bank, &c. vs. Hibbard, et al., 48 Mich., 123; Van Schoonhoven vs. Curley, et al., 86 N. Y., 187; Tiedeman vs. Knox, 53 Md., 614.
(Decided 14th January, 1885.)
The receipts issued in these cases, were warehouse receipts, and the Courts were dealing with the righ+s of parties under such receipts.
In Cochran & Fulton vs. Ripy, Hardie & Co., &c., 13 Bush, (Ky.) 495, so strongly relied on in argument, and in which it was held that a warehouseman may give a receipt for his own goods stored in his warehouse, the decision was based on the provisions of the Kentucky statute. In speaking of this statute, the Court say:
“ The fifth section of the Act was intended to apply to property owned by warehousemen; and expressly provides, that the merchandise, produce, &c., shall be at the time of issuing the receipt or voucher, the property without encumbrance of said warehouseman. The object of the Act was to enable warehousemen to issue receipts or vouchers for all property stored in their warehouses, whether owned by themselves or others.”
The receipt set forth in this indictment, is not a warehouse or storage receipt, but one, issued by a firm engaged in the business of canning fruits and vegetables, for goods canned by them, and which were to remain in their canning house. Such a receipt is not within the terms of the Act of 1876.

Judgment affirmed.